Title: Thomas Jefferson to Archibald Thweatt, 18 December 1809
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
             
                     Monticello 
                     Dec. 18. 09.
          
          
		  
		  According to promise I wrote to the clerk of Goochland for a copy of Reuben Skelton’s will. his answer is that there is no such will recorded there, that no administration was granted there, & therefore it is presumed that he was not a resident of that county. I know 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  however that he was a resident of the county at the time of his death. his mansion house was at Elkhill on the Goochland side of the river, & he was buried there; and the lands there as well as on the Cumberland side were devised by his will to his wife. I have a copy of the will taken by myself from the original which was among mr Wayles’s papers, on which I made this endorsement at the time. ‘Note,
				the original is in possession of mr Wayles. there is no certificate of probat in court thereon. so that it seems never to have been recorded.’ yet that so careful a man as mr Wayles should have omitted to have a will proved, on which so much depended, is inconceivable. as
				the law then stood a will might be proved either in the county of residence, or in the General
			 court. the latter was more convenient to mr Wayles, & to one of the witnesses (J. Power) if not to the other (James Pride) whose residence I know not. after being recorded mr Wayles may have taken out the original to save the expence of a copy. but why is not the probat endorsed? I cannot conjecture.
			 I have been afraid to write to the clerk of the Genl court to enquire, because, being under the nose of Warden Etc it might give them notice of the doubt. I have presumed that in your visits to Richmd you could have an opportunity of making the enquiry when none but the subordinate writers of the office should be in place. if this will were to be disallowed
			 1. the title to the lands on
			 both sides of James river opposite Elkisland fails. they were devised
				to the widow, from whom it 
                  they descended on Lunsford Lomax, her brother, who 
                     sold them to mr Wayles & died insolvent. 2. we should have to settle the account of mr Wayles’s administration 
                     of R. Skelton’s estate and pay over the surplus, if any. mr Wayles thought he had paid the full amount of the negroes & personal estate. but this was conjecture. the negro estate was very great. mr Wayles left the papers for this settlement in good order, as he told me. I never looked into them; & from the present condition of the papers generally I should fear a derangement of them
			 undecypherable to us. on the subject of the papers of mr Wayles in general their present condition is very dangerous to his representatives. it is very essential
			 that they should again be compleatly assorted and arranged. I would not decline the time or
			 trouble of this. I think it could be done in a week. but I think it would be better that it
				should be done by yourself during some of your visits to Eppington, because in all important searches for a paper or papers your opportunities would be better & more frequent. my distance & age render it impossible I should go down to seek a paper.
			 the vestiges of the old arrangement are still so plain that it will be easy to restore it by placing the straggling papers in their proper bundles. I hope therefore you will undertake it. the
			 will of Reuben Skelton purports to have been written all in his own hand. not
				only the original will therefore is to be sought among mr Wayles’s papers, but all papers which may be among them of R.S’s handwriting.
			 I must pray you to drop me a line of information as soon
				as you have made the search for the will at Eppington, & for the probat in the General court. I am very uneasy till I know the result. present me affectionately to mrs Thweat, and accept the assurances of my friendship and respect.
          
            Th:
            Jefferson
        